IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA 919SEP 12 AMI: 22
AUGUSTA DIVISION

CLERK. _—
BALDOMERO VEGA LOZANO, , $C Pao

Petittioner-Appellant,
vs. Case No. CV 318-053

STACEY N. STONE,

ee OS SS

Respondent-Appellee.

ORDER
The appeal in the above-styled action having been dismissed by the United
States Court of Appeals for the Eleventh Circuit,
IT IS HEREBY ORDERED that the order of the United States Court of Appeals for
the Eleventh Circuit is made the ofder of this Court.

&
SO ORDERED, this LAL day of September, 2019.

  
 

  

JUDGE DUDLEY H. BOWEN, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
